                                                                            1   PHILLIP R. EMERSON, ESQ.
                                                                                Nevada Bar No. 5940
                                                                            2   EMERSON LAW GROUP
                                                                                1055 Whitney Ranch Drive, Suite 120
                                                                            3   Henderson, Nevada 89014
                                                                            4   receptionist@emersonlawgroup.com
                                                                                Attorney for Defendant,
                                                                            5   PAUL A. JEWISON

                                                                            6                        UNITED STATES DISTRICT COURT
                                                                                                        DISTRICT OF NEVADA
                                                                            7

                                                                            8
                                                                                DOUGLAS S. GOLD, an individual,  )     Case No. 2:18-CV-01623-APG-NJK
                                                                                                                 )
                                                                            9                  Plaintiff,        )
                                                 TELEFAX: (702) 384-9447




                                                                                                                 )     STIPULATION AND ORDER TO
                                                                           10   vs.                              )     EXTEND STAY OF DISCOVERY
EMERSON LAW GROUP




                                                                                                                 )     PENDING MEDIATION
                                                                           11   PAUL A. JEWISON, an individual; )
                             1055 WHITNEY RANCH DRIVE, SUITE 120




                                                                                DOES I - X; and ROE CORPORATIONS )
                                                                           12
                                                                                I - X, inclusive,                )
                                  HENDERSON, NEVADA 89014
                                    ATTORNEYS AT LAW




                                                                           13                                    )
                                                                                               Defendants.       )
                                                                           14                                    )

                                                                           15        Defendant, PAUL A. JEWISON, by and through his counsel of
                    TELEPHONE: (702) 384-9444




                                                                           16
                                                                                record, and Plaintiff, DOUGLAS S. GOLD, by and through his counsel
                                                                           17
                                                                                of record, stipulate as follows:
                                                                           18
                                                                                     1.   This case arises from a jet ski accident that occurred on
                                                                           19
                                                                                August 28, 2016 in Dana Point, California. Plaintiff was operating
                                                                           20

                                                                           21   a SeaDoo GTI watercraft, in or about the area of Dana Point,

                                                                           22   California. At or about that same date and time, Defendant was also

                                                                           23   operating a SeaDoo GTI watercraft, in or about the area of Dana
                                                                           24   Point, California. Plaintiff alleges that Defendant operated his
                                                                           25
                                                                                watercraft in an unsafe and unreasonable manner, so as to cause his
                                                                           26
                                                                                watercraft to strike Plaintiff’s watercraft with great force, which
                                                                           27
                                                                                Plaintiff alleges caused him significant and substantial damages.
                                                                           28

                                                                                                                   1
                                                                            1        2.    This    matter      has   been    extensively       litigated.         Discovery

                                                                            2   completed to date include completed written discovery requests,
                                                                            3   depositions of both parties, as well as the Independent Medical
                                                                            4
                                                                                Examination of Plaintiff.
                                                                            5
                                                                                     3. To date, the parties have not engaged in any form of
                                                                            6
                                                                                alternative       dispute     resolution      or    otherwise          shared   meaningful
                                                                            7

                                                                            8
                                                                                settlement discussions. However, both parties agree that the case

                                                                            9   has reached a juncture in which substantive settlement discussion
                                                 TELEFAX: (702) 384-9447




                                                                           10   may result in the complete resolution of the case. To that end, the
EMERSON LAW GROUP




                                                                           11   parties previously agreed to and scheduled a private mediation with
                             1055 WHITNEY RANCH DRIVE, SUITE 120




                                                                           12
                                                                                Gregory T. Hafen on September 4, 2019. Neither party committed that
                                  HENDERSON, NEVADA 89014
                                    ATTORNEYS AT LAW




                                                                           13
                                                                                a settlement would be reached, but both parties attested that they
                                                                           14
                                                                                would enter into and participate in the mediation in good faith and
                                                                           15
                    TELEPHONE: (702) 384-9444




                                                                                with sincere efforts to reach an agreement to resolve the case.
                                                                           16

                                                                           17        4.    On August 26, 2019, Plaintiff served Plaintiff Douglas S.

                                                                           18   Gold’s Second Supplemental Federal Rule of Civil Procedure 26(A)

                                                                           19   Disclosure Statement. This disclosure included nearly 300 pages of
                                                                           20   medical and billing records as well as an additional $87,185.63 in
                                                                           21
                                                                                claimed damages.
                                                                           22
                                                                                     5.    Due     to   the     significant        nature    of    this        supplemental
                                                                           23
                                                                                disclosure    nine      days    before      the    scheduled      mediation,       Defense
                                                                           24
                                                                                counsel requested an additional thirty (30) days to review and
                                                                           25

                                                                           26   evaluate    the     newly      disclosed     information       before          engaging   in

                                                                           27   meaningful       settlement      negotiations        based        on     the    amount    of
                                                                           28   Plaintiff’s claimed damages therein.

                                                                                                                             2
                                                                            1        6.      The parties agreed to continue the September 4, 2019

                                                                            2   mediation approximately 30 days.
                                                                            3        7.   The parties have agreed to and scheduled an updated date
                                                                            4
                                                                                for the private mediation with Gregory T. Hafen on October 2, 2019.
                                                                            5
                                                                                The parties cannot commit that a settlement would be reached, but
                                                                            6
                                                                                attest that they will enter into and participate in the mediation
                                                                            7

                                                                            8
                                                                                in good faith and with sincere efforts to reach an agreement to

                                                                            9   resolve the case.
                                                 TELEFAX: (702) 384-9447




                                                                           10        8. Defendant agrees and stipulates to have a live person with
EMERSON LAW GROUP




                                                                           11   settlement authority on behalf of Defendant present at the above-
                             1055 WHITNEY RANCH DRIVE, SUITE 120




                                                                           12
                                                                                mentioned mediation.
                                  HENDERSON, NEVADA 89014
                                    ATTORNEYS AT LAW




                                                                           13
                                                                                     9. To save the parties from the need to invest resources in
                                                                           14
                                                                                form of experts and other additional necessary discovery if the
                                                                           15
                    TELEPHONE: (702) 384-9444




                                                                                case does not settle, the parties stipulate to extend the stay all
                                                                           16

                                                                           17   proceedings in this case pending the completion of mediation in

                                                                           18   this case.

                                                                           19        10. The applicable discovery deadlines prior to the current
                                                                           20   stay of discovery are as follows:
                                                                           21
                                                                                     Amend pleadings/Add Parties:      June 13, 2019
                                                                           22
                                                                                     Initial Experts:                  July 12, 2019
                                                                           23
                                                                                     Interim Status Report:            July 12, 2019
                                                                           24
                                                                                     Rebuttal Expert Designations: August 13, 2019
                                                                           25

                                                                           26        Discovery Cutoff:                 September 11, 2019

                                                                           27        Dispositive Motions:              October 11, 2019
                                                                           28        Joint Pre-Trial Order:            November 12, 2019

                                                                                                                   3
                                                                            1                     (or 30 days after resolution of dispositive motions)

                                                                            2         11. “[T]he power to stay proceedings is incidental to the power
                                                                            3   inherent in every court to control the disposition of the causes of
                                                                            4
                                                                                action on its docket with economy of time and effort for itself,
                                                                            5
                                                                                for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S.
                                                                            6
                                                                                248, 254 (1936). “A trial court may, with propriety, find it is
                                                                            7

                                                                            8
                                                                                efficient for its own docket and the fairest course for the parties

                                                                            9   to enter a stay of an action before it, pending resolution of
                                                 TELEFAX: (702) 384-9447




                                                                           10   independent     proceedings    which   bear   upon     the   case.”   Leyva   v.
EMERSON LAW GROUP




                                                                           11   Certified Grocers of Cal., Ltd., 593 F.2d 857, 863 (9th Cir. 1979).
                             1055 WHITNEY RANCH DRIVE, SUITE 120




                                                                           12
                                                                                In   deciding   whether   to   grant   a   stay,   a   court   may    weigh   the
                                  HENDERSON, NEVADA 89014
                                    ATTORNEYS AT LAW




                                                                           13
                                                                                following: (1) the possible damage which may result from the
                                                                           14
                                                                                granting of a stay; (2) the hardship or inequity which a party may
                                                                           15
                    TELEPHONE: (702) 384-9444




                                                                                suffer in being required to go forward; (3) the orderly course of
                                                                           16

                                                                           17   justice measured in terms of the simplifying or complicating of

                                                                           18   issues, proof, and questions of law which could be expected to

                                                                           19   result from a stay. CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.
                                                                           20   1962). A district court's decision to grant or deny a Landis stay
                                                                           21
                                                                                is a matter of discretion. See Dependable Highway Exp., Inc. v.
                                                                           22
                                                                                Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007).
                                                                           23
                                                                                      12. The parties submit that an evaluation of the Landis factors
                                                                           24
                                                                                weigh in favor of extending the stay. The most compelling factor
                                                                           25

                                                                           26   weighing in favor of extending the stay is the good possibility

                                                                           27   that a settlement could be reached at mediation. Should such a
                                                                           28

                                                                                                                       4
                                                                            1   settlement be reached, the case would be completely disposed of and

                                                                            2   dismissed.
                                                                            3        Additionally, issuing an order extending the stay pending the
                                                                            4
                                                                                outcome of mediation would save the parties from having to incur
                                                                            5
                                                                                additional, potentially unnecessary litigation costs.
                                                                            6
                                                                                     13. The parties stipulate that once the mediation occurs on
                                                                            7

                                                                            8
                                                                                October 2, 2019, they will file a joint status report within 14

                                                                            9   days after the conclusion of the mediation to update the Court
                                                 TELEFAX: (702) 384-9447




                                                                           10   regarding the outcome of the settlement discussions. If the case
EMERSON LAW GROUP




                                                                           11   resolves, the parties will promptly complete the necessary closing
                             1055 WHITNEY RANCH DRIVE, SUITE 120




                                                                           12
                                                                                documents and file a Stipulation and Order for Dismissal. If the
                                  HENDERSON, NEVADA 89014
                                    ATTORNEYS AT LAW




                                                                           13
                                                                                case does not settle, the parties will file a proposed Stipulation
                                                                           14
                                                                                and Order with amended discovery deadlines.
                                                                           15
                    TELEPHONE: (702) 384-9444




                                                                                IT IS HEREBY STIPULATED:
                                                                           16

                                                                           17   DATED this 3rd day of               DATED this 3rd day of
                                                                                September, 2019.                    September, 2019.
                                                                           18
                                                                                EMERSON LAW GROUP                   HALL JAFFE & CLAYTON
                                                                           19
                                                                                /s/ Phillip R. Emerson              /s/ Steven T. Jaffe
                                                                           20   _________________________           __________________________
                                                                           21   PHILLIP R. EMERSON, ESQ.            STEVEN T. JAFFE, ESQ.
                                                                                Nevada Bar No. 5940                 Nevada Bar No. 7035
                                                                           22   1055 Whitney Ranch Drive            7425 Peak Drive
                                                                                Suite 120                           Las Vegas, Nevada 89128
                                                                           23   Henderson, Nevada 89014
                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28

                                                                                                                5
                                                                            1                                    ORDER

                                                                            2   In accordance with the stipulation of the parties, the Court orders
                                                                            3   as follows:
                                                                            4
                                                                                        1. The current stay of discovery deadlines will be extended
                                                                            5
                                                                                pending mediation between the parties on October 2, 2019;
                                                                            6
                                                                                        2. No later than October 9, 2019, the parties must file either
                                                                            7

                                                                            8
                                                                                a notice of settlement or an amended joint proposed discovery plan

                                                                            9   and scheduling order regarding the deadlines that currently remain
                                                 TELEFAX: (702) 384-9447




                                                                           10   open.
EMERSON LAW GROUP




                                                                           11
                             1055 WHITNEY RANCH DRIVE, SUITE 120




                                                                           12
                                                                                        IT IS SO ORDERED.
                                  HENDERSON, NEVADA 89014
                                    ATTORNEYS AT LAW




                                                                           13                  September 3, 2019
                                                                                        Dated: ________________________
                                                                           14

                                                                           15
                    TELEPHONE: (702) 384-9444




                                                                           16

                                                                           17                                _______________________________________
                                                                                                             UNITED STATES MAGISTRATE JUDGE
                                                                           18

                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28

                                                                                                                   6
